Citation Nr: 0931794	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-08 080  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for back disability.

4.  Entitlement to service connection for hip disability.

5.  Entitlement to service connection for right leg 
disability.

6.  Entitlement to service connection for gastritis (claimed 
as gas tester).

7.  Entitlement to service connection for visual disability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from October 1951 to October 
1954.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision in which 
the RO denied each of the claims listed on the title page.  
The Veteran filed a notice of disagreement (NOD) in September 
2005, and the RO issued a statement of the case (SOC) in 
December 2006.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in February 
2007.

In January 2009, the Veteran and his daughter testified 
during a Board hearing before the undersigned Veterans Law 
Judge at the RO; a transcript of that hearing is of record.  

The Board has recharacterized the claim for gastritis, as 
reflected on the title page, to more accurately reflect what 
the appellant has claimed.  On his NOD, he indicated that the 
claim was for stomach problems, and the medical evidence 
indicates that the Veteran has been diagnosed with gastritis.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC; VA will notify the Veteran when 
further action, on his part, is required.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.  

Following the hearing, the Veteran submitted a substantial 
amount of additional private medical evidence, comprising the 
entire Volume 2 of the claims file.  The RO forwarded this 
evidence to the Board without readjudicating the claims on 
appeal.  In July 2009, the Board sent the Veteran's 
representative a letter requesting that they either waive 
review of the additional evidence by the agency of original 
jurisdiction (AOJ) prior to Board review, or indicate that 
the Veteran desired a remand for initial AOJ consideration of 
the evidence.  In a response received later that month, the 
Veteran's representative indicated that they wanted the 
appeal remanded to the AOJ for review of the additional 
evidence.

Under these circumstances, the Board must remand these 
matters to the RO for consideration of the claims in light of 
the additional evidence received, in the first instance, and 
for issuance of a SSOC reflecting such consideration.  See 38 
C.F.R. §§ 19.37(b), 20.800, 20.1304(c) (2008).

The Board also notes that, specific to the claim for service 
connection for hearing loss, the Veteran has contended that 
his hearing was damaged in service due to continuous exposure 
to the sound of chemical smoke generators, as well as the 
occasional sound of rounds going off.  

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Although, there are no specific references in the service 
treatment records to complaint of, treatment for, or 
diagnosis of, hearing loss, the Veteran is competent to 
report the history of in-service noise exposure.  See, e.g. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  Moreover, the 
Veteran's DD Form 214 (separation document) shows that the 
Veteran was assigned to the 388th Chemical Smoke Generator 
Company.  

The Board notes that the report of an April 2000 audiometric 
evaluation reflects hearing loss in each ear to an extent 
recognized as a disability for VA purposes.  See 38 C.F.R. 
§ 3.385 (2008).  

Moreover, the hearing transcript reflects the Veteran's 
contention that his hearing loss began shortly after service, 
and that he has experienced symptoms of hearing loss ever 
since.  These statements can be construed as alleging  
continuity of symptomatology since service.  Such report 
indicates that the Veteran's current hearing loss may be 
related to service.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  There is currently no opinion as to etiology of the 
Veteran's current bilateral hearing loss associated with the 
claims file.  

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will 
provide a medical examination or obtain a medical opinion if 
the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated 
with an event, injury, or disease that occurred in service, 
but the record does not contain sufficient medical evidence 
to decide the claim.  See also 38 C.F.R. § 3.159(c)(4) 
(2008).  Under the circumstances of this case, the Board 
finds that VA Ear, Nose and Throat examination and medical 
opinion by an appropriate physician one would be helpful in 
resolving the claim for service connection.  

Hence, the RO should arrange for the Veteran to undergo VA 
examination by an appropriate physician at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim for service connection 
bilateral hearing loss (as the original claim will be 
considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to any scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Further, to ensure that all due process requirements are met, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal.  The RO's notice letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the remanded claims.  The RO's adjudication 
of the claims on appeal should include consideration of the 
evidence associated with the claims file since the RO's last 
adjudication of those claims.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  The RO's letter should clearly 
explain to the Veteran that he has a full 
one-year period to respond (although VA 
may decide the claims within the one-year 
period).   

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA ENT examination, by an 
appropriate physician (not an 
audiologist) at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  

All appropriate tests, studies, and 
consultations (to include audiometry and 
speech discrimination testing) should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

Based on the results of audiometric 
testing, the physician should 
specifically indicate, with respect to 
each ear, whether the Veteran currently 
has hearing loss to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC test of less than 94 
percent).  

Then, with respect to each such diagnosed 
disability, the examiner should provide 
an opinion as whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that the 
disability is the result of injury or 
disease incurred or aggravated in 
service, to particularly include the in-
service noise exposure described by the 
Veteran.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by 
the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(to particularly include all evidence 
added to the record since the RO's last 
adjudication of the claims) and legal 
authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


